Citation Nr: 0110921	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran's claim of 
service connection for a back disability was denied on the 
grounds that it existed prior to service and was not 
aggravated therein.

This case was before the Board in May 2000 when it was 
remanded for a personal hearing.  In December 2000, the 
hearing was held at the RO before C. W. Symanski, who is the 
member of the Board rendering the determination in this claim 
and was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends the RO erred by failing to grant service 
connection for a back disability.  During his December 2000 
travel board hearing, he stated that his first in-service 
back injury occurred when he had to turn around a .105 
Howitzer and that his back disability has been aggravated 
ever since.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Specifically, the Board finds that the veteran has not 
undergone a VA orthopedic examination in connection with his 
back disability.  A medical opinion that specifically 
addresses the etiology of his back disability is required.

Additionally, treatment records from the VA Medical Center 
(VAMC) in Charleston, South Carolina, indicate that in August 
1999 he stated that he sought treatment for back pain at 
Urgent Care in July 1999.  A review of the file reveals the 
RO did not attempt to obtain these records.  Thus, these 
medical records should be secured on Remand.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ascertain where he has received treatment 
for his back disability since service.  
Such inquiry should specifically make 
reference to treatment received from 
Urgent Care.  After obtaining the 
requested information and any necessary 
releases from the veteran, the RO should 
contact the named medical providers and 
obtain copies of all medical records 
concerning the veteran's treatment since 
service that are not already of record.  
Any records obtained should be associated 
with the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and etiology of his 
back disability.  The claims file must be 
made available to and reviewed by the 
examiner prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  Any test or 
studies deemed appropriate by the 
examiner to make this determination 
should be undertaken.  After reviewing 
the record to include the service medical 
records, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's back 
disability increased in severity during 
military service or is otherwise 
etiologically related to the service and 
the complaints of back pain reported 
therein.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




